On Motion for Rehearing.
The opinion of the court was delivered by
DeBlanc, J.
Plaintiff’s counsel have filed in this case an application for a rehearing. Their last brief adds little to the able and complete argument first submitted by them.
They contend that we have erred in the discussion of the facts and the ■construction of the law: as to the facts, in attributing to plaintiff motives by which he was not actuated, and in lending our countenance to a charge which, if untrue, would do great injustice to Mr. Francke, his family, and even to the lady whose condition is the subject of this investigation ; as to the law, in supposing that the court has no option in selecting a curator.
The facts disclosed on the trial do not show with legal certainty that at the date of said trial, or even during the six or seven years which preceded that date, Mrs. Francke had been insane, nor has it been shown or alleged that her interdiction is necessary in her own interest and to preserve the rights and the welfare of her family.
To interdict is a grave, a responsible task, the most important that a court can be called upon to perform, insanity, we know, is a misfortune, not a dishonor, but it is a misfortune which, in its resul s, is equal to a dishonor ; it affects the destinies, blights the hopes, of a whole family. The sentence of interdiction, for it is a sentence, when pronounced against a parent, impresses on that parent’s name, by whomsoever borne, a badge of suspicion which time itself dees not, can not, obliterate. Woe to the son or the daughter of whom it can be said, they are the children of an interdicted !
The husband’s right to interdict his wile arises when-? Not when the last chance of her recovery has fled, but when her insanity is a danger to herself, her home, or her children; when, unless confined and watched, she would be apt to injure herself, kill her children, or set fire to her *313home ; or when, to save her property, to protect her imperiled rights, her signature to an act, her consent to a proceeding, become indispensable, and she is unable to comprehensively give that signature and con■sent.
There are obligations which aic imposed, by the laws of God. When disregarded, they should be taught and enforced by the laws of the State.
The French legislation on this subject differs from ours. The first is imperative: “Le majeur qui est dans un ólat habituel d’imbécillité, de démence, ou de fureur, doll étre interdit.” Ours provides, “ that lunatics, idiots, and thour> who are incapable of taking- care of their persons, or administering- their estates, are liable to be interdicted.” Then, to authorize the interdiction, two conditiims are required : the party sought to be interdicted must bo incapable of taking care of his person, and incapable of administering his estate. Those two conditions must exist simultaneously, and their actual existence and the necessity of the interdiction must be shown beyond the shadow of a doubt.
Wo attach no importance to the well-established fact that in or previous to 1869 Mrs. Francke had been insane. Our investigation can not extend so far in the past. We are' not to inquire whether she has been, but whether she is now, insane. It may be that she is, that those who allege so are right, that those who deny are wrong. That fact, however, is not only not proved, but contradicted by experts as intelligent, as distinguished, as those who assert it; contradicted by those who have often conversed with her on occasions less impressive than the solemn visit and solemn interrogation by a council of physicians ; contradicted by every one of her answers to those experts.
What was and what is Mrs. Francke’s condition ? She was not born an imbecile; her insanity was duo to the birth of a child. While she was in her husband’s hou?" the insanity increased. It was not alleviated in the asylum, and is slowly but positively yielding to her mother’s care. In one month, under that care, the change in her condition was wonderful. This was acknowledged by her husband, and struck Dr. Boyer,
In his report of the eleventh of February, 1876, Dr. Faget said: “L’état mental de Madame Francke est celui quo les auteurs aliénistes dcsignent techniquement sous lo nom d’imbécülité, e’est-a-dire faiblcsse d’esprit. Chez Madame Francke, cette faiblcsse d’esprit est portée au pcint que ■certainement elle est incapable de gérer ses affaires, et que tres probablement elle ne pent pas meme se passer des petits soins et do la sollicitudo que réelament les premieres années de la vie.”
In his last report he is more positive: “Madame Francke est dans l’imbécilliti — pour le médecin légiste, elle est aliénée — incapable de prendre soin de sa personne et de ses affaires. L’attaque d’éclampsie puer*314párale, et, plus tard la maniere compromie dans laquello elle est tombée et retombée pendant plusieurs années, n’expliquent que trop bien son état d’inibécillitó. De 1869 á 1876 jo n’ai pas revu cette dame comme mádeoin.”
Thus, for seven years, he lost sight of Mrs. Francke, and, after that long period, he met her as an expert appointed by the court to examine lior. On that occasion what must have been, what were his impressions? The veil of tho past was lifted by the recollections of 1869, and those recollections fell from his memory in his report. He went to, and left her, with the unremoved conviction that she was insane.
The conversation between defendant and the experts excludes the idea of either insanity or imbecility. The answers to their questions were tho most rational, the most appropriate, that could have been given. They are on record, and no one could successfully combat that they clearly describe her condition, lior feelings, her sorrows, her shattered destiny, those cherished hopes which now, she said, are but air castles. Rot one of those answers is marked by an extravagant thought or extravagant expression, and their value in law can not bo reduced by the brilliant but naked opinions of the most eminent adopts of an enlightened, or difficult science.
Plaintiff’s counsel contend that, if the divorce be granted, and if the view we have taken of this case be correct, not less than $20,000 shall fall under defendant’s administration. What of it ? If • she is not insane, if she is entitled to a divorce, the dreaded consequence shall flow, not from our decree, but from tho law and from the husband’s fault.
It was not, however, on that charge of adultery, or on that tacit admission of its truth, that wo have based our decision ; but on the fact that oh the trial of this case it was not proven that Mrs. Francke was insane or that she is an imbecile ; and it was proven that her condition had remarkably improved, and that she can, at present, take care of lior person ; that she is not a burden to her. husband, or a danger to her children ; that she has in no way exposed their rights or troubled their welfare, and that her interdiction can not bo claimed or allowed either as a-matter of right or of necessity, either in her own or the interests of others.
We are told that wo have tho right to proceed to the hearing of new proofs or to question Mrs. Francke ourselves. This is true, but why should we do it ? She has been examined by the district judge, by experienced and distinguished physicians. We have their reports, their opinions, their views, their impressions, and we are not inclined to again drag in court or to again subject to an additional investigation a nervous, timid, and. suffering victim, whose depressed and delicate mind might bo confused and affected by what she might construe as a determination to convict her of insanity.
*315Plaintiff says it was an error to suppose, as lie alleges that we have done, that the court has no option in the selection of a curator to the interdicted wife. This, on our part, is no supposition. The Code provides in terms subject to but one construction that “the married woman who has been interdicted is, of course, under the curatorsliip of her husband.” That he may, for cause, be removed or excluded from the curatorship we entertain no doubt, but until the removal or exclusion, what might not happen!
This court has often held in contests for money, land, or cattle, that ho who only makes out a probable case can not recover. Should we depart from that rule when asked to destroy a capacity and tho rights attached to that capacity; when asked to enslave the will and the functions of that will; when asked to place in charge of a -curator the property, tho Will, the body, the privileges, and liberty of any one ? Assuredly not.
Under our law, to justify such a sentence, three causes are indispensable :
First — The indisputable incapacity, to administer one's estate.
Second — The absolute inability to take care of one’s person.
Third — An actual and unavoidable necessity to interdict.
In this case only one of these conditions, the first, was shown to exist.
The rehearing is refused.